Citation Nr: 1423191	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  05-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral plantar keratosis repair.

2.  Entitlement to service connection for prepyloric peptic ulcer repair, to include as secondary to service-connected posttraumtic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a jaw injury.

5.  Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy.

6.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy.

7.  Entitlement to an increased rating greater than 20 percent prior to November 19, 2009 and from January 1, 2010, for bilateral plantar keratosis repair.

8.  Entitlement to an increased rating greater than 20 percent for lumbar spondylosis.

9.  Entitlement to a temporary total evaluation based on treatment for a service-connected disability, specifically a jaw injury, requiring convalescence.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to January 1983. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Initially, the Board notes that in a December 2009 rating decision the RO granted the Veteran a temporary 100 percent disability rating from November 19, 2009 to January 1, 2010, under 38 C.F.R. § 4.30 for post-surgery convalescence.  Thus, the Board considers that, for the rating period from November 19, 2009 to January 1, 2010, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for that period of time and the issue has been adjusted accordingly.

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.  As will be discussed in greater detail below, several of the above issues are being remanded to afford the Veteran a videoconference hearing before a member of the Board.  None of these remanded issues were discussed during the Veteran's above October 2010 Board hearing, to include bilateral lower extremity radiculopathy, bilateral hearing loss, a jaw injury, and a temporary total disability rating based on convalescence due to the jaw injury.  As such, the Veteran will not be receiving hearings before different Board representatives covering one or more common issues and the potential need for a panel decision and a third Board hearing is not implicated in this instance.  See 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2013) (generally providing that a proceeding before the Board may be assigned either to an individual member of the Board "or to a panel of not less than three members of the Board."); see also Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that the statute and implementing regulation regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all Board individuals who will ultimately decide the appeal.).

Several of the above claims were remanded by the Board in March 2011.  The matter again is before the Board.

Moreover, an October 2013 rating decision granted entitlement to a total disability evaluation based on individual unemployability (TDIU), effective from April 17, 2013.  The Veteran has not expressed disagreement with the effective date assigned and, therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased ratings and TDIU claims may be separately adjudicated).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to service connection for prepyloric peptic ulcer repair, bilateral hearing loss, and a jaw injury; increased initial ratings for right and left lower extremity radiculopathy; and a temporary total evaluation based on convalescence for a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disability was not initially manifested during service or within one year of service and was not proximately caused or aggravated by service-connected bilateral plantar keratosis repair, or other incident of service.

2.  The Veteran's bilateral foot disability is manifested by pain, bilateral plantar keratoses, and osteotomies of the distal portion of the fifth metatarsal and proximal portion of the distal phalanx of the fifth toe bilaterally, but not by the amputation of any toes, weak foot, claw foot, metatarsalgia, or malunion or nonunion of the tarsal or metatarsal bones.

3.  The Veteran's lumbar spine disability is manifested by pain, limitation of motion, and arthritis and degenerative disc disease, confirmed by x-rays, but not by unfavorable ankylosis or incapacitating episodes having a duration of at least six weeks over the previous twelve months.



CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an increased rating greater than 20 percent for bilateral plantar keratosis repair have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5012-5172 (2013).

3.  The criteria for an increased rating of 40 percent, but no higher, for lumbar spondylosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in October 2007 and November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  In part due to the information obtained during the hearing, the Veteran's claims were remanded for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records could not be obtained because of a fire related incident.  Attempts to obtain this information from other sources were unsuccessful.  With respect to the claims of the Veteran's representative that VA has failed to exhaust all avenues for the records and/or adequately documented all attempts to obtain the records, even were the Board to presume the validity of the arguments the current issues on appeal involve a service connection claim where the Veteran concedes that he did not have left knee problems until many years after service and his claims for increased ratings involve symptomatology from time periods decades after his military service.  VA medical records are in the file.  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the March 2011 Board remand directed that records be obtained from several private treatment providers.  Despite efforts to obtain these records, multiple providers have failed to respond to VA's request for records.  The Veteran was informed of the inability to obtain these records and has not provided them directly to VA.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  As such, the Board finds that the evidence of record is sufficient to adjudicate the Veteran's claims.

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was provided a VA examination in July 2009, during which the examiner diagnosed a current disability, but concluded that it was less likely than not that the left knee problems were caused or aggravated by the Veteran's service-connected bilateral foot disability.  As will be discussed, the opinion provider discussed multiple bases for the opinion, following review of the claims file, consideration of the Veteran's reported history, and physical examination.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to the Veteran's increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO/AMC provided the Veteran VA examinations in May 2010 and August 2012.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back and feet disabilities.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Based on the requests for private treatment records, the August 2012 VA examination reports, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because arthritis of the left knee was not medically diagnosed within one year of discharge.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In this case, the Veteran has conceded on numerous occasions that his left knee problems did not begin in service or for many years after service.  There is no medical or other evidence to contradict the Veteran's assertions or to otherwise indicate any relationship between current left knee problems and the Veteran's service.  As such, entitlement to service connection on a direct basis is not warranted.

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran claims that his left knee problems were caused or aggravated by his service-connected foot disabilities.  Specifically, he alleges that following surgery on his foot he developed an infection, which he believes spread to his knee.

A May 2007 private treatment record noted a one-week history of left knee pain and swelling.  The Veteran reported that about one week previously he had noticed a blister over the anterior aspect of the left knee.  The blister apparently ruptured.  After several days he went to the emergency room, where he claimed to have undergone incision and drainage of the site and been started on antibiotics.  Thereafter, the Veteran had continued pain and purulent discharge.  X-rays showed no evidence of a bone infection, fracture, dislocation, or significant arthrosis.  The impression was left prepatellar abscess and left knee / left leg cellulitis.  At that time, the Veteran underwent another incision and drainage of the left prepatellar abscess.

The Veteran was afforded a VA examination in July 2009.  The examiner noted review of the claims file and medical records.  The Veteran reported left knee problems beginning in 2008, when he had sub-acute onset of left knee pain that he correlated with the development of a superficial abscess.  The Veteran sought treatment and was told that he had septic arthritis and underwent open debridement.  Since then, he had experienced residual pain and stiffness.  He repeatedly stated that his left knee had been asymptomatic prior to the knee infection.  The Veteran specifically denied a high energy injury or fracture of the left knee.  Following examination, the examiner diagnosed status post open debridement (for septic arthritis) left knee with residual post-surgical pain.  As to etiology, the examiner concluded that the left knee condition was not caused by or a result of and not aggravated by the Veteran's service-connected plantar keratosis.  The rationale was that the Veteran was asymptomatic prior to his left knee infection and that all his current symptoms are attributable to the left knee infection and subsequent open debridement.  His foot pathology did not distort his foot anatomy or motion significantly enough to alter gait mechanics sufficient to initiate or sustain a degenerative or inflammatory process.

VA treatment records, such as from November 2009, indicated that the Veteran had a history of osteomyelitis of the left knee; however, these notations appear to have been based on the Veteran's representations, rather than specific medical diagnoses of osteomyelitis.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a left knee disability that was caused or aggravated by his service-connected bilateral foot disability.  

In reaching that determination, the Board finds the July 2009 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the July 2009 examiner concluded was asymptomatic prior to his left knee infection and that all his current symptoms are attributable to the left knee infection and subsequent open debridement.  His foot pathology did not distort his foot anatomy or motion significantly enough to alter gait mechanics sufficient to initiate or sustain a degenerative or inflammatory process.  In context, the Board concludes that this opinion included consideration of both causation and aggravation, as the examiner attributed all of the Veteran's problems to his left knee infection and debridement thereof.  The examiner's conclusions are fully explained and consistent with the evidence of record.  

The Board has considered the Veteran's contentions that his left knee infection was caused by an infection of the left foot.  The Board recognizes that individuals can attest to factual matters of which he or she has first-hand knowledge, such as knee pain and swelling, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left knee bacterial skin infection and, specifically, attributing that bacterial skin infection of the left knee to some other infection in the body falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds the Veteran's assertions particularly problematic given that at the time of his initial treatment for left knee problems and through the procedures to treat the left knee condition, neither the Veteran nor the treating medical professionals suggested that the left knee problems were in any way related to his service-connected foot disabilities or an infection of the feet.  In light of the foregoing and the complexity of attributing a left knee skin infection to some other infection or problems in the body, the Board affords the Veteran's contentions no probative weight.

As there is no competent or credible evidence indicating a link between any left knee disability (or residuals thereof) and the Veteran's service-connected bilateral foot disability or other service-connected disability, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  As noted, the July 2009 VA examiner found no evidence suggesting a link between the disabilities and the Veteran's attempted linking of left knee and foot problems is not competent evidence.  The Veteran denies a continuity of left knee symptomatology from service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

(1)  Bilateral Plantar Keratosis Repair

The Veteran currently is rated at 20 percent for his bilateral plantar keratosis repair under DC 5012-5172 for bones, new growths, malignant (DC 5012) and amputation of toes other than the great toe with removal of the metatarsal head (DC 5172).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The Veteran alleges his bilateral foot disability is more severe than currently rated.

Malignant new growths of bone are evaluated under DC 5012.  A 100 percent rating is provided for one year following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals under the provisions of 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, DC 5012 (2013).

Under DC 5172, a noncompensable evaluation is assigned without metatarsal involvement, and a 20 percent evaluation is assigned when there is an amputation of one or two toes, with the removal of the metatarsal head.  38 C.F.R. § 4.71a, DC 5172 (2013).

During an October 2009 private treatment visit, the Veteran reported that he currently played basketball, softball, and football and also was involved in weightlifting.  

On November 19, 2009, the Veteran underwent a soft tissue mass excision of the left foot.  

In May 2010, the Veteran underwent a VA foot examination.  At that time, the Veteran reported progressive pain.  He had callus debunking monthly and wore orthopedic shoes.  He did not report swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  There were daily flare-ups of pain with prolonged standing or walking.  He was limited to standing for five minutes and walking two blocks.  On examination of the left foot there was evidence of tenderness and abnormal weight bearing, but not painful motion, swelling, or instability.  There was no skin or vascular abnormality of the feet.  There was no evidence of malunion or misunion of the tarsal or metatarsal bones.  There was no muscle atrophy or foot deformity.  The right foot examination was the same, except there was no evidence of abnormal weight bearing.  The Veteran's gait was antalgic.  X-rays from November 2009 showed bilateral pes planus and osteotomies of the distal portion of the fifth metatarsal and proximal portion of the distal phalanx of the fifth toe bilaterally.  The diagnosis was residuals of plantar keratosis that resulted in significant occupational effects due to pain and no more than mild effects on activities of daily living.  

Medical records indicate ongoing treatment for and complaints of foot problems.  In September 2010, the Veteran requested custom shoes due to foot pain.  He had recently had his calluses trimmed, which had helped the pain, but he did report a painful scar under the left first metatarsal head.  That said, the Veteran was noted to walk without an antalgic gait and that he was wearing canvas shoes without inserts.  

In August 2012, the Veteran was afforded another VA examination.  The examiner noted diagnoses of hallux valgus, bilateral mild pes planus, and hyperkeratotic plantar lesions / callus.  The Veteran stated that his feet had been getting worse since service and since his last VA examination.  On examination, the Veteran did not have Morton's neuroma, metatarsalgia, or hammer toes.  He did have hallux valgus, with mild symptoms bilaterally.  The Veteran did not have claw foot (pes cavus) or malunion or nonunion of tarsal or metatarsal bones.  He did not have bilateral weak foot.  He had surgical scars, but they were not painful, unstable, or larger than 39 square centimeters (6 square inches).  There was noted mild swelling with severe tenderness and guarding on palpation top and plantar area of the bilateral feet.  There were hyperkeratotic lesions in the bilateral plantar area and multiple areas of the bilateral fifth metatarsal phalangeal joints.  The Veteran used a cane regularly for ambulation and shoe inserts at all times for support.  There was not functional impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

In September 2013, the Veteran complained of tender calluses.  Records indicate that the Veteran was directed to wear prefabricated shoe inserts and gel socks.

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his bilateral plantar keratosis repair most closely approximates the currently assigned 20 percent rating under DC 5012-5172.  In that regard, the current 20 percent rating is the maximum permitted under DC 5172.  The Board has considered whether separate ratings for each foot under DC 5172 would be warranted.  The evidence, however, simply does not support a finding that the Veteran's symptomatology is so severe as to be the equivalent of amputation of one or more toes on either foot.  The Board recognizes that the Veteran has undergone osteotomies on both feet that involved the shortening of the fifth phalangeal and metatarsal bones; however, the August 2012 VA examiner specifically concluded that the Veteran's condition was not one that would be better served with a prosthesis, rather than the existing toes.  As such, the Veteran's bilateral toe disabilities are not analogous to amputation of the toes and separate ratings under DC 5172 are not warranted.

A 100 percent rating under DC 5012 clearly is not warranted, as the Veteran's bilateral foot calluses are not malignant growths.

The Board also recognizes that separate ratings for each foot are available under DC 5284 and, as such, the Board has considered whether a higher and/or separate rating for the Veteran's bilateral plantar keratosis repair would be warranted under DC 5284.  The Board concludes, however, that DC 5284 is not applicable to the instant case and that the Veteran's service-connected bilateral foot disability is more analogous and appropriately rated under DC 5012-5172.  Specifically, a higher or separate rating under DC 5284 is not warranted as the clear intent of DC 5284 is to encompass disabilities not contemplated by the other DCs of the foot, as evidenced by its title of "Foot injuries, other."  In this case, and as discussed above, the Veteran is service-connected for bilateral plantar keratosis repair and in light of the removal of part of his fifth metatarsal and phalangeal bones, it seems most appropriate to rate the disability as most closely analogous to DC 5172, for amputation of the toes.  

The words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  To the extent that a rating or ratings would be more appropriate under DC 5284, the Board concludes that the Veteran's overall disability picture would be rated at most as "moderate" for each foot and, as such, separate ratings of 10 percent for each foot would be the maximum disability rating applicable (for a combined rating of 20 percent).  The Veteran's foot problems are primarily due to pain from his calluses, which must be trimmed regularly.  The combination of his foot and back problems necessitates the use of a cane at times.  The Board finds that this symptomatology most closely approximates a moderate bilateral foot disability.  As such, a rating under DC 5284 would not afford the Veteran a higher rating than that currently assigned.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In that regard, the Board acknowledges that the Veteran has a diagnosis of bilateral flat feet (pes planus).  The August 2012 VA examiner, however, concluded that the bilateral pes planus was mild in nature.  A noncompensable rating is warranted for mild pes planus under DC 5276.  38 C.F.R. § 4.71a, DC 5276 (2013).  To the extent that other evidence of record suggests anything to the contrary, the Board finds the August 2012 VA examination report's conclusions the most probative of record, given the training and experience of that individual and that the diagnosis and its severity was made based on a full consideration of the evidence of record, including a physical examination of the Veteran.  As such, a separate or higher rating under DC 5276 is not warranted.

The Board also acknowledges that GC Op. 9-98 indicates that depending on the nature of the foot injury DC 5284 could involve loss of range of motion and, as such, the Veteran's claim requires consideration under 38 C.F.R. §§ 4.40 and 4.45.  In this case, however, for the reasons discussed above the Board has concluded that a higher or separate rating under DC 5284 is not applicable.  As such, and given that DCs 5012 and 5172 are not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board has considered the Veteran's report of a painful scar in September 2010; however, the Board finds the August 2012 VA examination report finding no evidence of a scar associated with the bilateral foot disability that was painful, unstable, or sufficiently large enough to warrant a compensable rating under the applicable scar DCs, to be the most probative evidence of record.  See 38 C.F.R. § 4.118, DCs 7800 - 7805.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's residuals of bilateral plantar keratosis repair.  Furthermore, the Board concludes that in light of the consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point during the appellate time period, that staged ratings are not for application.  Hart, 21 Vet. App. at 505.

(2)  Low Back Disability

The Veteran alleges his low back disability is more severe than currently rated.  His low back disability is rated under DC 5237 for lumbosacral strain.  38 C.F.R. § 4.71a, DC 5237.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

The Veteran has multiple diagnoses with respect to the lumbar spine.  Not all of these disorders are service-connected.  That said, no medical professional has attempted to distinguish if and to what extent each disability is the cause of the Veteran's symptoms.  As such, the Board will afford the Veteran the benefit of the doubt and presume that all low back symptoms are attributable to his service-connected lumbar spondylosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).

Having reviewed the complete record, the Board finds that the Veteran meets the criteria for a 40 percent rating, but no more, for his service-connected lumbar spine disability, for the entire portion of the appeal period.

During an October 2009 private treatment visit, the Veteran reported that he currently played basketball, softball, and football and also was involved in weightlifting.  An MRI of the spine showed minimal lumbar spondylosis with broad disc bulging at L5-S1 without significant compression of nerves or central canal stenosis.  There also was mild disc space narrowing with end plate changes at L5-S1 and a broad disc bulge at L4-L5 with very mild nerve root compression at L4.

In May 2010, the Veteran underwent a VA spine examination.  The Veteran reported progressive back pain, stiffness, and radicular symptoms.  He had pain flare-ups with extended walking, standing, bending, twisting, lifting, and carrying.  He experienced partial relief with rest and activity modification.  The Veteran denied a history of bowel or bladder problems, erectile dysfunction, leg weakness, falls, or unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  There were no incapacitating episodes of spine disease.  On examination, the Veteran had a normal posture, but an antalgic gait.  Spinal curvature was normal and there was no ankylosis.  There was objective evidence of spasm, tenderness, and pain on motion.  Range of motion testing of the thoracolumbar spine showed forward flexion from 0 to 70 degrees, extension from 0 to 20 degrees and bilateral lateral flexion and rotation from 0 to 20 degrees.  There was objective pain on motion, but no notation at what point during the arc of motion that such pain began.  There was evidence of pain following repetitive motion, but no other limitations.  Sensation was normal and the Veteran had full strength in the extremities, with normal muscle tone and no muscle atrophy.  X-rays from March 2009 showed minimal lumbar spondylosis.  The Veteran had retired as a chef in 1999 due to eligibility due to age or duration of work.  The diagnosis was lumbar spondylosis.  The effect of the disability on his usual occupation was that he had been assigned different duties and increasingly been late or absent from work.  He had decreased mobility, problems with lifting and carrying, weakness, fatigue, and pain.  The back problems limited his ability to play sports, exercise, do chores, shop, and travel.  

VA medical records document ongoing treatment for low back problems.  A December 2011 record discussed the use of physical therapy for the back.  Subsequent records indicate that the physical therapy had been unsuccessful.  An April 2012 MRI showed mild diffuse disc bulge at the level of L4-L5 and L5-S1, with mild to moderate neural foraminal narrowing on the left at the level of L5-S1 and mild on the right at the level of L5-S1.  A July 2012 CT scan showed multilevel degenerative changes of the lumbar spine that were stable compared to previous studies.  There was disc protrusion at the left lateral recess at L5-S1 and left paracentral disc protrusion at L3-L4.    

The Veteran was afforded another VA examination in August 2012.  The examiner noted the Veteran's diagnoses of lumbar spondylosis, herniated lumbar disc, and bilateral radiculopathy.  He noted ongoing back pain, with radiating pain beginning a few years previously.  The Veteran described pain flare-ups with spasms occurring about three times per week, at which time he had to use his tens unit and lie down.  Thereafter he would be unable to perform any activities for up to two days, until the flare-up resolved.  Range of motion testing of the thoracolumbar spine showed forward flexion from 0 to 60 degrees, with pain onset at 30 degrees; extension to 10 degrees, with pain onset at 5 degrees; right lateral flexion to 10 degrees, with pain onset at 10 degrees; left lateral flexion to 10 degrees, with pain onset at 5 degrees; right lateral rotation to 15 degrees, with pain onset at 5 degrees; and left lateral rotation to 10 degrees, with pain onset at 10 degrees.  The Veteran was unable to perform repetitive motion testing due to weakness and increased back spasms and pain.  The Veteran had functional loss due to his spine disability that resulted in less movement than normal, pain on movement, and disturbance of locomotion.  There was localized tenderness of the paraspinal muscles, with visible spasms on range of motion exercises.  There was guarding or muscle spasm severe enough to result in abnormal gait and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Muscle strength testing was 4 out of 5 in all lower extremity muscle groups, save in great toe extension where it was only 2 out of 5.  There was no evidence of muscle atrophy.  Reflexes of the knees were normal, but hypoactive in both ankles.  Sensation was decreased in the bilateral feet and toes, but was otherwise normal.  Straight leg raise testing was positive bilaterally.  The Veteran had intervertebral disc syndrome (IVDS), but did not cause incapacitating episodes over the previous 12 months.  The Veteran regularly used a cane.  Imaging studies had confirmed arthritis, but not vertebral fracture.  

In January 2013, the Veteran reported that his prescribed medication was not helping with his pain and that he used a heating pad / tens unit once per day with temporary relief.  In August 2013, the Veteran reported low back pain if he sat or stood for too long.  A September 2013 MRI showed multilevel degenerative disc disease, superimposed on a developmentally small spinal canal; marked spinal stenosis at L5-S1, due to epidural lipomatosis; mild to moderate spinal stenosis at L4-L5; mild to moderate multilevel facet joint degenerative disease; and disc protrusion at L3-L4 and L4-L5.

The Board concludes the objective medical evidence and the lay statements of record regarding the Veteran's symptomatology show disability that more nearly approximates that which warrants the assignment of a 40 percent disability rating.  See 38 C.F.R. § 4.7.  In that regard, the Board acknowledges that the Veteran's forward flexion has not been measured as less than 60 degrees; however, the August 2012 VA examiner noted that pain onset began at 30 degrees and the May 2010 VA examiner stated that there was pain during range of motion, but failed to indicate at what point the pain began.  In light of the foregoing and affording the Veteran the benefit of the doubt, the Board concludes that a 40 percent disability rating under DC 5237 is warranted for the entire appellate time period.  

The Board finds, however, that a rating greater than 40 percent is not warranted.  In that regard, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

In this case, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  Indeed, while the Veteran has reported multiple episodes where he was required to lie down due to flare-ups of back pain, such bed rest appears to have been self-imposed and both the May 2010 and August 2012 VA examiners specifically noted that there had been no incapacitating episodes due to the back disability.  Thus, even though the Veteran does have a diagnosis of intervertebral disc syndrome, he has not incurred incapacitating episodes of at least six weeks in the previous year sufficient to warrant a higher rating under DC 5243.  As to ankylosis, the Veteran maintains the ability to move his spine, albeit with some loss of motion.  His spine clearly is not ankylosed, which was specifically confirmed by the August 2012 VA examiner.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2013) if supported by objective medical evidence.  In this regard and as will be discussed in greater detail below, the Veteran has been awarded separate 10 percent ratings for right and left lower extremity radiculopathy.  These disability ratings have been separately appealed and are being remanded for a videoconference hearing before a member of the Board.  As such, they need not be further addressed with respect to the Veteran's back claim.  

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In addition, the Board will consider the applicability of a separate rating for erectile dysfunction.  In this case, as discussed above, the Veteran consistently has denied bowel, bladder, or erectile dysfunction problems related to his low back disability.  As such, a separate rating for erectile dysfunction or bowel or bladder impairment is not warranted.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  As noted above, the Veteran is in receipt of entitlement to a total disability rating based on individual unemployability (TDIU) and has not worked since approximately 1999, at least in part due to his low back disability.  In addition, his low back problems cause problems with some activities of daily living.  That said, and as discussed above, the Veteran's low back pain does not result in incapacitating episodes.  The Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of at least 30 degrees, including as much as 80 degrees, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 40 percent, but no more, is warranted for the entire appellate time period.  See Hart, 21 Vet. App. at 505.

(3)  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine and bilateral feet disorders are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine and bilateral foot disorders with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As to each disability, the Veteran reports primarily pain (including flare-ups), with additional symptomatology also affecting his activities of daily living and that necessitate the regular use of a cane to assist in ambulation.  These are precisely the types of symptoms on which the current disability ratings are based.  To the extent that any of these symptoms are not contemplated under the current DCs applied to the Veteran, his symptoms do not demonstrate an overall disability picture that would warrant a disability rating for the low back greater than 40 percent or greater than 20 percent for the bilateral feet, as discussed above.  Thus, the Veteran's current schedular ratings under DC 5237 and 5012-5172 are adequate to fully compensate him for his disabilities on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to an increased rating greater than 20 percent for bilateral plantar keratosis repair is denied.

Entitlement to an increased rating of 40 percent for lumbar spondylosis, but no greater, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As to the Veteran's claim for entitlement to service connection for prepyloric peptic ulcer repair, at the time of the prior March 2011 Board remand the issue of entitlement to service connection for PTSD also was before the Board.  Since that time, entitlement to service connection for PTSD was granted in an October 2013 rating decision.  The Veteran contends that his prepyloric peptic ulcer was caused or aggravated by his PTSD.  As he now is service connected for PTSD, the Board concludes that a VA examination is required to consider the etiology of any ulcer disability.

As to the remaining issues, a veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  In this case, the Veteran properly requested a hearing before a Veterans Law Judge by live videoconference in a timely November 2013 substantive appeal of three SOCs issued that same month.  The Veteran indicated that he desired to appeal all issues listed in the SOCs.  In a February 2014 letter, the RO acknowledged the Veteran's request for a hearing before the Board, but no hearing appears to have been scheduled.  As such, the Board concludes that a remand for a videoconference hearing before a member of the Board is required for the issues of entitlement to service connection for bilateral hearing loss and a jaw injury; increased initial ratings for right and left lower extremity radiculopathy; and a temporary total disability due to convalescence for treatment of a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to schedule the Veteran for a videoconference hearing before the Board at the RO for the issues of entitlement to service connection for bilateral hearing loss and a jaw injury; increased initial ratings for right and left lower extremity radiculopathy; and a temporary total disability due to convalescence for treatment of a service-connected disability; after which the case should be returned to the Board.

2.  Schedule the Veteran for an appropriate VA examination for prepyloric peptic ulcer repair.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a current ulcer disorder or residuals of any ulcer disorder that has been either (1) caused or (2) aggravated by a service-connected disability, particularly the Veteran's service-connected PTSD.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's prepyloric peptic ulcer repair claim.  If a complete grant of benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


